Citation Nr: 0104018	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-05 161	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to August 
1970, including service in the Republic of Vietnam from March 
to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of January 1998 from the 
Veterans Administration (VA) Medical and Regional Office 
Center (M&ROC) in Fort Harrison, Montana, which denied the 
veteran's claim for PTSD. 

This case was previously before the Board in March 1999, and 
was Remanded to the RO for additional development of the 
medical and other evidence as specified in that order.  The 
RO has failed to complete the requested actions as directed, 
necessitating another remand.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals, including the instant appeal.  

REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  

In it's Remand order of March 1999, the RO was directed to 
schedule a special VA psychiatric evaluation of the veteran 
by a panel of two board certified psychiatrists who are 
qualified to evaluate and diagnose PTSD and who have not 
previously examined or treated the veteran.  The claims file 
and a complete copy of the Remand portion of this order were 
to be made available to and be reviewed by the examiners 
prior to their examinations.  The examinations were to be 
conducted in accordance with the diagnostic procedures 
outlined in the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), and all 
appropriate psychiatric studies and comprehensive 
psychological testing was to be performed.  The examiners 
were required to determine the extent, etiology and correct 
diagnosis of any psychiatric disability found to be present, 
and to reconcile conflicting diagnoses.  

Further, in determining whether or not the veteran has PTSD 
due to an inservice stressor, the examiners were to be 
notified that only the verified history detailed in the 
report provided by the USASCRUR, the service medical, 
personnel and administrative records, or specifically 
verified by the RO, were to be relied upon.  If the examiners 
believed that PTSD was the appropriate diagnosis, he or she 
were each required to specify the evidence relied upon to 
determine the existence of the stressors and to specifically 
identify which stressor(s) detailed in the USASCRUR report; 
the service medical, personnel and administrative records; or 
verified by the RO were responsible for those conclusions.  
In addition, any and all opinions expressed were to be 
accompanied by a complete rationale.  

In addition, the RO was instructed that, prior to returning 
the case to the Board, it was to review the claims folder and 
ensure that all of the foregoing development actions have 
been conducted and completed in full.  In particular, the RO 
was directed to review the requested VA psychiatric report to 
verify that the examiners reviewed the medical history 
contained in the claims folder, and that any diagnosis of 
PTSD was based on the verified record history provided by 
USASCRUR; the service medical, personnel and administrative 
records; and/or verified by the RO.  Furthermore, the RO was 
instructed that, if the examiners, or either of them, relied 
upon a history which was not verified, that examination 
report was to be returned as inadequate for rating purposes.  
If any development was incomplete, or if any requested 
opinions were not provided, or if the reports of VA 
examinations did not affirmatively reflect that the examiners 
had reviewed the veteran's claims file, appropriate 
corrective action was to be implemented prior to returning 
the case to the Board.  Finally, the RO was directed to 
review all examination reports prior to returning the case to 
the Board in order to ensure full and specific compliance 
with all instructions contained in the Board's remand order, 
and that all cases returned to the Board which did not comply 
with the instructions of the Board remand would be returned 
to the RO for completion of the required actions.  

The record shows that the RO's request for a VA psychiatric 
examination of the veteran failed to request any of those 
things; that the documents returned to the RO from the VAMC, 
Fort Harrison, consisted of pages identified as "progress 
notes" dated June 5, 2000, and signed by an individual 
designed as a "coordinator"; that such individual clearly 
did not review the veteran's claims folder, as required, but 
relied upon a history recounted by the veteran; and that the 
reporting individual further relied upon a duplicate copy of 
a March 16, 1998 letter from a VA outreach counselor which 
had been previously received and considered.  In addition, 
the RO received what is designated as both "progress notes" 
and as a "Compensation & Pension Exam", dated June 1, 2000, 
and attributed to a Nurse Practitioner which failed to 
address any issue involving PTSD.  

For purposes of establishing the current status of this 
claim, the Board will review the evidentiary and procedural 
history of this appeal, and the RO is again instructed to 
provide the claims folders to the VA psychiatric examiners 
for their review prior to the requested examinations.  

As previously stated, the veteran asserts that he has PTSD 
due to multiple stressful incidents experienced while 
stationed in the Republic of Vietnam.  In denying service 
connection for PTSD in September 1988, the rating board, 
after noting that the veteran's occupational duties in 
Vietnam included that of a helicopter repairman, denied 
service connection for PTSD inasmuch as such disorder was not 
shown by the evidence of record.  Evidence in VA's possession 
in September 1988 included the veteran's service medical 
records, which are negative for any reference to PTSD.  Also 
of record in September 1988 was a report of a VA psychiatric 
examination conducted in July 1988 which reflects, in 
pertinent part, that "PTSD stressors were primarily absent 
in the veteran's conversation."  The January 1997 denial of 
the veteran's claim for PTSD was based upon a finding that VA 
outpatient records showing complaints of depression, anxiety, 
nervousness, and insomnia "probably secondary to PTSD" in 
June and July 1995 made no reference to military service, 
Vietnam service or to any verified combat stressor.  The 
veteran's stressor letter of February 1996 was considered not 
to present any verifiable stressor, as the veteran alleged 
that he could not remember names or dates, or the units of 
those killed, wounded, or injured, while the lay statement 
from his spouse addressed the veteran's difficulty sleeping, 
his use of medications, and her belief that his sleep 
disturbances were due to PTSD.  

Additional evidence subsequently added to the record includes 
a VA outpatient clinic entry dated in January 1997, a report 
of VA psychiatric examination of the veteran conducted in 
April 1997, a March 1998 letter from a counselor Veteran's 
Outreach counselor, and a letter and documentation received 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  

When the veteran was examined by VA in April 1997, he stated 
that he served in Vietnam for six months as a "door 
gunner."  He further alleged, as one of the stressors (as 
recorded by the VA examiner) upon which his claimed PTSD was 
predicated, that (1) while "driving" a vehicle on a rainy 
day in Vietnam it "slipped off the road" and struck some 
people who "were walking along the" road.  The veteran 
further related that, although he never "report[ed]" such 
vehicular accident, he continues to experience nightmares 
related to it.  As his other asserted stressor, contained in 
a letter received at the RO in April 1998, the veteran 
indicated that (2) while absent without leave for "one 
week", he was held against his will by "a drug dealer . . . 
in dancing."  He stated that the drug dealer had kidnapped 
him for reasons which included fear that the veteran would 
"turn [him] in."  Though he finally escaped, the veteran 
indicated that subsequently he assisted in "bust[ing]" the 
drug dealer, which was "something that . . bother[ed]" him 
to the present time.  The two stressful incidents in Vietnam 
upon which he predicated his claim for PTSD are fully 
delineated in the "Stressor" portion of the April 1997 
examination report.  The Board notes that the record of 
disciplinary actions taken against the veteran during his 
five months of Vietnam service do not include any week-long 
period of the veteran's absence from duty while stationed in 
Vietnam  The pertinent examination diagnosis was PTSD.  

When seen by Tony Rizzo, M.Ed., in March 1998, the veteran 
elaborated that his principal duties in Vietnam involved 
"driving a refueling truck" and denied ever having served 
as a helicopter door gunner.  

In a statement from the veteran received at the M&ROC in 
April 1998, he indicated that his kidnapping by the drug 
dealer in Vietnam occurred in the June-August 1970 time 
period.  The veteran's personnel and administrative records 
reflect that he was stationed in Vietnam from March 28 to 
August 23, 1970.  In correspondence received from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), dated in September 1998, that facility indicated 
that while it could not confirm that the veteran "drove 
refueling trucks" in Vietnam or went out on medical 
evacuation (medivac) helicopters or witnessed the mutilation 
of enemy corpses, he was in fact a UH-1 helicopter repairman 
assigned to a transportation unit .  It was further stated 
that where veterans claim door gunner duty and personnel 
records do not reflect such assignments, additional 
information must be provided, including the circumstances 
under which the claimant served as a door gunner: emergency 
evacuation, daily duty, or part time between normal duties.  
Further, the veteran should state whether he received door 
gunner training either in Vietnam or in the United States; 
how frequently he performed door gunner duty; when did he fly 
such missions; how many such missions did he participate in; 
what type of missions were flown; whether he was awarded an 
air crew badge; and whether he earned any flying decorations, 
such as an Air Medal or Distinguished Flying Cross.  The 
Board finds that additional development is required to comply 
with the duty to assist.  

The Board also notes that the record does not reflect, nor 
does the veteran allege, that he was a participant in combat 
in service.  At the same time, the Board is fully cognizant 
of the veteran's above-enumerated assertions relative to two 
distinct claimed stressful experiences in Vietnam, to which 
he attributes his diagnosed PTSD.  However, in the absence of 
any evidence (as opposed to the veteran's mere assertions) 
that the above-enumerated stressful events did in fact 
transpire, it becomes incumbent on him, as a non-combat 
veteran, to provide "credible supporting evidence" from any 
source (such as a statement from a former service comrade) 
demonstrating that his claimed stressors in fact occurred.  
See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  The Board 
is, therefore, of the view that the veteran should be 
accorded an opportunity to submit such verification before 
his claim for service connection for PTSD is further 
considered on appeal.

In its previous Remand, the Board noted that the RO failed to 
provide USASCRUR a copy of the veteran's stressor letters, 
received at the RO on April 10, 1998, and containing addition 
information about his allegedly being held against his will 
by a drug dealer in DaNang.  In that letter, the veteran 
alleges that he was referred for psychiatric evaluation; that 
transfer to another unit was recommended; and that such 
transfer was never accomplished.  In fact, his service 
medical and personnel records show that he was arrested on 
June 10, 1970, for failure to report.  He was again arrested 
on June 16, 1970, and charged with (1) disobeying a written 
order by being off post without a proper pass and (2) having 
in his possession five (5) tablets of a dangerous drug: 
Binoctal.  There were no charges of being absent for a week, 
and no reference to claims of being held involuntarily.  The 
veteran was referred administratively for a psychiatric 
evaluation which was performed on June 18, 1970 and which 
showed a diagnosis of Situational Anxiety Reaction, moderate, 
manifested by nervousness and loss of appetite, feelings of 
confinement in his unit.  Stress: moderate, cannot cope with 
"NCO harassment" stemming from the belief that he is a drug 
abuser.  It was recommended that he be transferred to another 
unit, and that was accomplished on July 24, 1970, when he was 
transferred to the 142nd Transportation Company as a 
helicopter repairmen.  

While assigned to the 142nd Transportation Company, the 
veteran's conduct and efficiency were unsatisfactory, and he 
was again referred for psychiatric examination on August 10, 
1970.  That psychiatric evaluation showed a diagnosis of 
passive-aggressive personality; moderate drug user; 
manifested by nervousness and loss of appetite and some anti-
social feelings.  Moderate stress; cannot tolerate any 
pressure from superiors.  Mild predisposition: immature and 
has trouble tolerating authority; minimal impairment.  Line 
of Duty: No.  Existed prior to service: Yes.  It was further 
noted that the veteran was previously seen in June; that he 
had begun to use drugs moderately; and that he refused to 
cooperate with superiors.  The veteran was returned to the 
United States on August 23, 1970, and administratively 
discharged the following day.  

Following the Board's Remand order of March 1999, the veteran 
was asked by RO development letter of April1999 to provide 
additional information, including the circumstances under 
which he served as a door gunner: emergency evacuation, daily 
duty, or part time between normal duties.  Further, he was 
asked to state whether he received door gunner training 
either in Vietnam or in the United States; how frequently he 
performed door gunner duty; when did he fly such missions; 
how many such missions did he participate in; what type of 
missions were flown; whether he was awarded an air crew 
badge; and whether he earned any flying decorations, such as 
an Air Medal or Distinguished Flying Cross.  That letter also 
informed the veteran that failure to provide the requested 
information might adversely affect the outcome of his claim.  
The veteran failed to reply to that letter, or to provide the 
requested information.

Thereafter, the RO asked USASCRUR to provide any possible 
verification of the veteran's claims of involuntary detention 
by a drug dealer in DaNang and of service as a door gunner 
while serving in the Republic of Vietnam between March 28, 
1970 and August 23, 1970.  Copies of the veteran's DD Form 
214, DA-20, and three stressor statements were submitted with 
that request.

In his response, received in January 2000, the Director, 
USASCRUR, stated that the U.S. Army Crime Record Center has 
no record concerning the claimed kidnap and detention by a 
"drug dealer" during his Vietnam tour.  In addition, it was 
noted that the veteran's DA-20 showed that he served as a UH-
1 helicopter repairman assigned to a transportation unit 
during his Vietnam tour, and that USASCRUR could not verify 
any other duty assignments.  

The Board again notes the Court's holding that a remand by 
the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as [] 
"the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  No. 
97-78 (U.S. Vet. App. June 26, 1998).  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Accordingly, the case is REMANDED for the following:



1.  As the veteran has claimed door 
gunner duty on his VA psychiatric 
examination in April 1997, and his 
personnel records do not reflect such 
assignments, additional information 
should be obtained from the claimant, 
including the circumstances under which 
he 

served as a door gunner: emergency 
evacuation, daily duty, or part time 
between normal duties.  Further, he 
should be asked to state whether he 
received door gunner training either in 
Vietnam or in the United States; how 
frequently he performed door gunner duty; 
when did he fly such missions; how many 
such missions did he participate in; what 
type of missions were flown; whether he 
was awarded an air crew badge; and 
whether he earned any flying decorations, 
such as an Air Medal or Distinguished 
Flying Cross.  In addition, the veteran 
should be asked to provide further 
information and a full description of the 
daily mortar attacks he alleges that he 
underwent while serving with the 610th 
Transportation Company and the 142nd 
Transportation Company at DaNang.  The 
veteran should be informed in writing 
that failure to provide the requested 
information may adversely affect the 
outcome of his claim.

2.  The M&ROC should again inform the 
veteran of his obligation relative to the 
stressors enumerated in his April 1997 VA 
psychiatric examination (i.e., that 
pertaining to the vehicle accident in 
Vietnam as well as that pertaining to his 
having been kidnapped by a drug dealer in 
DaNang, South Vietnam), to submit to the 
M&ROC "credible supporting evidence", 
such as a statement from a former service 
comrade, demonstrating that these 
stressors actually occurred.  The veteran 
should be informed that failure to 
respond to this request may adversely 
impact the resolution of his claim.  
Further, the veteran may elect to allege 
additional stressor(s).



3.  The appellant is again notified that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).

4.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two board certified 
psychiatrists who are qualified to 
evaluate and diagnose PTSD and who have 
not previously examined or treated the 
veteran.  The claims file and a complete 
copy of the Remand portion of this order 
must be made available to and be reviewed 
by the examiners prior to their 
examinations.  The examinations are to be 
conducted in accordance with the 
diagnostic procedures outlined in the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), and all appropriate psychiatric 
studies and comprehensive psychological 
testing are to be performed.  The 
examiners should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present, and reconcile conflicting 
diagnoses.  

In determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
report provided by the USASCRUR, the 
service medical, personnel and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
If the examiners believe that PTSD is the 
appropriate diagnosis, he or she must 
specify the evidence relied 

upon to determine the existence of the 
stressors and specifically identify which 
stressor(s) detailed in the USASCRUR 
report; the service medical, personnel 
and administrative records; or verified 
by the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric report requested herein to 
verify that the examiners reviewed the 
medical history contained in the claims 
folder, and that any diagnosis of PTSD 
was based on the verified record history 
provided by USASCRUR; the service 
medical, personnel and administrative 
records; and/or verified by the RO.  If 
the examiners, or either of them, relied 
upon a history which was not verified, 
that examination report must be returned 
as inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history is 
inadequate.  If any development is 
incomplete, or if any requested opinions 
are not provided, or if the report(s) of 
VA examinations do not affirmatively 
reflect that the examiners have reviewed 
the veteran's claims file, such 
examination report(s) is/are inadequate 
and appropriate corrective action should 
be implemented prior to returning the 
case to the Board.



6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for PTSD, in light of 
the additional evidence obtained.

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any pertinent formal or 
informal guidance that is subsequently provided by VA, 
including, among other things, final regulations and General 
Counsel precedent opinions.  Any binding and pertinent court 
decisions that are subsequently issued also should be 
considered.  If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative, if any, 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


















































 

